Smith, P. J., and.Sewell, J. (concurring):
In addition to the grounds stated by Mr. Justice Houghton we are of the opinion that this nonsuit must be sustained upon another ground still more convincing. This man had been working for the telephone company for two years and nine months as a cable splicer. During this time he had worked for the company not only in Elmira, but’ all over the State. He worked at Ithaca, Corning, Owego, Jamestown, Salamanca and Wellsville “and all over the country.” The court will take judicial notice that in many places telephone wires come in close proximity to electric light wires, either upon the same poles or in crossing. Whatever knowledge, therefore, the' deceased may have had as to the nature of electricity passing along the electric light wires, it was impossible for him to have been in that business for two years and nine months and ! not to have learned that those wires carry a. dangerous current unless insulated’. If they were properly insulated, or if the man himself were properly protected by rubber gloves arid *879rubber boots, he could not suffer. It is claimed that this wiring of the electric light company should have- been inspected and the defective insulation discovered. While as against a user of the telephone who was injured by any such contact such a-duty may have existed,. it would be absurd to send an inspector up these poles ahead of this repairer to discover for him any defective insulation. A line repairer is of necessity his own inspector as to any imperfect conditions surrounding his work arising from use or deterioration. A failure, therefore, to discover the imperfections in this insulation of this electric light wire, if such were the cause of his injury, was his own failure, for which he alone is chargeable.